989 So.2d 109 (2008)
SOLVATION SERVICES, INC.
v.
EMJ CORPORATION, Perkins Rowe Associates, LLC and Perkins Rowe Associates, II LLC and Western Surety Company.
No. 2008-CC-1563.
Supreme Court of Louisiana.
August 29, 2008.
In re DMG Masonry Construction Ltd.; Baker Drywall LA LLC; DMG Masonry *110 Ltd. a/k/a; Premier Plastering Ltd. a/k/a; United Commercial Cast Stone Inc.; Premier Plastering Supply;  Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. D, No. 549,577; to the Court of Appeal, First Circuit, No. 2008 CW 0853.
Denied.